OPINION — AG — THE BOARD OF EMBALMERS AND FUNERAL DIRECTORS MAY NOT, BY RULE, REGULATION OR POLICY, PROHIBIT AN APPLICANT FROM SERVING AS A APPRENTICE WHILE ENROLLED AS A STUDENT SO LONG AS THE APPLICATION SERVES THE APPRENTICESHIP PERIOD EITHER BEFORE OR SUBSEQUENT TO GRADUATION FROM A SCHOOL OF MORTUARY SCIENCE.  AN INDIVIDUAL MAY NOT BE ISSUED AN EMBALMER OR FUNERAL DIRECTOR'S LICENSE UNLESS SUCH PERSON HAS OBTAINED AN DIPLOMA OR OTHER EVIDENCE OF COMPLETION OF COURSES OF STUDY WHICH SHALL HAVE THE SAME LEVEL OF ACHIEVEMENT AS A DIPLOMA, ACCORDING TO THE STATUTORY REQUIREMENTS IMPOSED, AS ISSUED BY THE GOVERNING OFFICIALS OF AN APPROVED SCHOOL OF MORTUARY SCIENCE.